Citation Nr: 1441621	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  09-15 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a dental disorder, to include treatment for VA purposes.

2.  Entitlement to service connection for a left knee disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran served on active duty from October 1958 to October 1962.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2003 and May 2007 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

In September 2013, the Veteran withdrew his previously submitted hearing request.  In December 2013, the Board remanded these issues to the Agency of Original Jurisdiction (AOJ) for additional development.  The claims have since been returned to the Board for further appellate review.

The Veteran's paper claims file and electronic folder in Virtual VA and the Veterans Benefits Management System (VBMS) have been reviewed in conjunction with the disposition of the issues on appeal.  The electronic folder in Virtual VA includes a copy of the Veteran's representative's appellate brief.  The electronic folder otherwise includes only duplicative or irrelevant documents.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action on his part is required.


REMAND

The AOJ issued a supplemental statement of the case (SSOC) in August 2014.  A copy of the SSOC was sent to the Veteran, but was returned by the United States Postal Service as undeliverable.  It appears that the SSOC was sent to the Veteran's former address in Melbourne, Florida.  

The electronic folder in VBMS reflects that the Veteran's mailing address for payment purposes is in Tannersville, Pennsylvania.  The address listed in VACOLS (Veterans Appeals Control and Locator System) indicates that the Veteran's current address is on a different road in Melbourne, Florida.  The address listed in VACOLS was updated on August 29, 2014.

In this case, to ensure due process notice requirements are met, the Board finds that the AOJ should verify the Veteran's current mailing address and reissue the August 2014 SSOC to that address.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The AOJ should take appropriate steps to verify the Veteran's current mailing address, to include contacting his representative or any other appropriate entity.

If the address is verified, the AOJ should send the Veteran and his representative a copy of the August 2014 SSOC.

If the address cannot be verified, the AOJ should send the Veteran a copy of the August 2014 SSOC to the current address listed in VACOLS in Melbourne, Florida.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all 

claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



